Citation Nr: 0923995	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of spontaneous pneumothorax of the right 
lung.  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to the exposure to ionizing radiation in 
service.  

3.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to exposure to ionizing 
radiation in service.  

4.  Entitlement to service connection for a lung condition 
claimed as due to exposure to ionizing radiation in service.  

5.  Entitlement to service connection for a headache 
disorder, claimed as due to exposure to ionizing radiation in 
service.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954.  

This case initially came to the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision.  

In July 2004, the Veteran presented testimony at a video 
conference before the undersigned Veterans Law Judge.  A 
transcript was prepared and incorporated into the claims 
folder.

The Board remanded the case to the RO for additional 
development of the record in October 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking service connection for a skin 
disorder, prostate cancer, a lung condition and a headache 
disorder on the basis that they developed due to his exposure 
to ionizing radiation during nuclear testing in service.  

The Veteran submitted a July 1954 service treatment record 
showing that he participated in "Operation Castle", which was 
one of the atmospheric nuclear tests that took place in the 
Pacific Proving Grounds on the Eniwetook and Bikini atolls.  
The records show that the Veteran was aboard a ship that 
participated in atomic testing conducted at Eniwetook during 
the spring of 1954.  

In the prior remand action, the Board requested that the dose 
data be obtained from the appropriate office of the 
Department of Defense and that, if necessary, this 
information was to be referred to the VA Under Secretary for 
Benefits for further consideration and action.  

In November 2006, the Veterans Benefits Administration (VBA) 
advised the RO to request a radiation dose assessment (RDA) 
from the Defense Threat Reduction Agency (DTRA).  It was 
further noted that, after this information was submitted to 
the VBA, a request for a VHA advisory opinion would be 
forwarded.  

In November 2007, the RO requested a nexus opinion from the 
Under Secretary of benefits.  In the next month, VBA again 
advised the RO to contact the DTRA for a RDA.  

In August 2008, the RO contacted the Navy Environmental 
Health Center Detachment Naval Dosimetry Center and requested 
a DD Form 1141, Record of Exposure to Ionizing Radiation, or 
an equivalent record of the Veteran's exposure.  

In September 2008, the Navy Environmental Health Center 
Detachment Naval Dosimetry Center indicated that there were 
no records of occupational exposure to ionizing radiation for 
the Veteran.  It was pointed out that the official exposure 
record (DD 1141, NAVMED 6470/10 or equivalent document) would 
be located in the Veteran's service treatment record.  

However, it does not appear that any follow up was 
accomplished.  It is not clear if the Veteran's July 1954 
service treatment record was forwarded to the Naval Dosimetry 
Center or in the alternative to the DTRA.  Further follow up 
or explanation is needed.  

The Veteran is also seeking a compensable evaluation for his 
service-connected residuals of a spontaneous pneumothorax of 
the right lung.  In the prior Remand, the Board requested an 
opinion as to whether any impairment demonstrated on 
pulmonary function tests could be attributable to the 
Veteran's residuals of a spontaneous pneumothorax and the 
extent that such impairment was due to other 
nonservice-connected conditions. 

In July 2005, a VA examiner indicated that it would require 
speculation to determine whether the Veteran's restrictive 
lung disease was related to his service-connected residuals 
of a spontaneous pneumothorax of the right lung.  

The Veteran underwent VA examination in December 2008.  The 
VA examiner indicated that he would comment on the question 
of whether the Veteran's restrictive lung disease was related 
to his service-connected right lung disability after the 
pulmonary function test was conducted.  However, no opinion 
is of record.  In fact, there were no comments or guidance as 
to what lung impairment were related to the service connected 
disorder.  

The Veteran reported at his videoconference hearing that he 
was receiving Social Security Administration (SSA) benefits 
as the result of disability.  These records should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO should 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with 
the Veteran's claims file, that have 
treated him for prostate cancer, skin 
disorder (actinic keratosis), lung 
condition (COPD and chronic bronchitis), 
or headaches.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  All 
information obtained should be made part 
of the file.  

2.  The RO also should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's 
receipt of benefits, as well as any 
associated medical records.  

3.  The RO then should again submit all 
information of record including the July 
1954 service treatment record to the 
appropriate sources to DTRA for the 
preparation of a dose estimate based on 
his likely exposure during Operation 
Castle.  

4.  Once a dose estimate has been 
obtained, the claims folder should then 
be referred to the Under Secretary of 
Benefits for a nexus opinion in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health regarding the question of 
whether the Veteran's prostate cancer are 
related to exposure to ionizing radiation 
in service.  

5.  In addition, the RO should forward 
the claims folder to the VA physician who 
conducted the December 2008 review (or, 
if unavailable, to another appropriate VA 
physician) for further opinion as to the 
current extent of the service-connected 
right lung disability.  All indicated 
diagnostic studies should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail.  

The report should list all subjective 
complaints and objective findings in 
detail.  If possible, the examiner should 
delineate those manifestations that could 
be objectively attributable to service-
connected right lung disorder.  The 
factors upon which the opinions are based 
must be set forth in detail.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

6.  Following completion of all indicated 
development, RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



